DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, 8, 10, 12, 13, and 26, drawn to a composition, comprising: a liquid; and crosslinked polymeric scale inhibitor particles suspended in the liquid, wherein the crosslinked polymeric scale inhibitor particles comprise: a polymer synthesized from at least a monomer selected from (alkyl)acrylic acid monomers, hydroxyalkyl (alkyl)acrylate phosphonate monomers, hydroxyalkyl (alkyl)acrylate phosphate monomers, α,β-unsaturated carboxylic acids, α,β-unsaturated esters, α,β-unsaturated anhydrides, brine-compatible monomers, salts thereof, and any combination thereof, and a crosslinker linked to the polymer via hydrolyzable bonds, wherein the composition is configured to inhibit scale formation in a formation rock in an oil and gas field.
Group II, claim(s) 14-19, 21, 23, and 25, drawn to a method of inhibiting scale formation in a formation rock in an oil or gas field, comprising: injecting an aqueous suspension of crosslinked polymeric scale inhibitor particles into the formation rock, wherein the crosslinked polymeric scale inhibitor comprises: a polymer synthesized from at least a monomer selected from (alkyl)acrylic acid monomers, hydroxyalkyl (alkyl)acrylate phosphonate monomers, hydroxyalkyl (alkyl)acrylate phosphate monomers, α,β-unsaturated carboxylic acids, α,β-unsaturated esters, α,β-unsaturated anhydrides, brine-compatible monomers, salts thereof, and any combination thereof, and a crosslinker linked to the polymer via hydrolyzable bonds, wherein the aqueous suspension inhibits scale formation in the formation rock in the oil and gas field.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
The specific monomer of the polymer:
“(alkyl)acrylic acid monomers” (claims 6/19), specifically:
“acrylic acid”; 
“methacrylic acid”; 
“sodium acrylate”; 
“sodium methacrylate”; 
“ethylacrylic acid”; or
“sodium ethylacrylate”;
“hydroxyalkyl (alkyl)acrylate phosphonate monomers”;
“hydroxyalkyl (alkyl)acrylate phosphate monomers” (claims 6/19), specifically:
“2-hydroxyethyl acrylate phosphate”; or
“2-hydroxyethyl methacrylate phosphate)”;
“α,β-unsaturated carboxylic acids” (claim 6/19), specifically “maleic acid” or “salts thereof”;
“α,β-unsaturated esters”;
“α,β-unsaturated anhydrides” (claims 8/21), specifically “maleic anhydride”;
“brine-compatible monomers” (claims 6/10/19/25), specifically:
“2-(alkyl)acrylamide-2-methyl-1-propanesulfonic acid” or “sodium 2-(alkyl)acrylamido-2-methyl-1-propanesulfonate” or “2-acrylamido-2-methyl-1-propanesulfonic acid” or “sodium 2-acrylamido-2-methyl-1-propanesulfonate”;
“methallyl sulfonic acid”;
“3-allyloxyl-2-hydroxypropanesulfonic acid”;
“4-(allyloxy)benzenesulfonic acid”; or
“para styrene sulfonic acid.”
The specific crosslinker:
“methylene bis(meth)acrylamide”;
“poly(ethylene glycol) di(meth)acrylate”;
“di(meth)acrylamide”;
“poly(ethylene glycol) diacrylamide”; or
“poly(ethylene glycol) dimethacrylamide.”
.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1-5, 12-18, and 26.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Where a single claim defines alternatives of a Markush group, the requirement of a technical interrelationship and the same or corresponding special technical features as defined in Rule 13.2, is considered met when the alternatives are of a similar nature.  When the Markush grouping is for alternatives of chemical compounds, the alternatives are regarded as being of a similar nature where the following criteria are fulfilled:
	(A) all alternatives have a common property or activity; AND
	(B)(1) a common structure is present, that is, a significant structural element is shared by all of the alternatives; OR
	(B)(2) in cases where the common structure cannot be the unifying criteria, all alternatives belong to a recognized class of chemical compounds in the art to which the invention pertains.
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity.

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of “a composition, comprising: a liquid; and crosslinked polymeric scale inhibitor particles suspended in the liquid, wherein the crosslinked polymeric scale inhibitor particles comprise: a polymer synthesized from at least a monomer selected from (alkyl)acrylic acid monomers, hydroxyalkyl (alkyl)acrylate phosphonate monomers, hydroxyalkyl (alkyl)acrylate phosphate monomers, α,β-unsaturated carboxylic acids, α,β-unsaturated esters, α,β-unsaturated anhydrides, brine-compatible monomers, salts thereof, and any combination thereof, and a crosslinker linked to the polymer via hydrolyzable bonds, wherein the composition is configured to inhibit scale formation in a formation rock in an oil and gas field,” this shared technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Collins (2005/0159559).  Collins discloses a composition (abstract “A method of inhibiting scale formation in a subterranean formation comprising: (a) injecting a suspension”), comprising: a liquid (abstract “suspended in an aqueous medium”); and crosslinked polymeric scale inhibitor particles suspended in the liquid (abstract “particles of a controlled release scale inhibitor”), wherein the crosslinked polymeric scale inhibitor particles comprise: a polymer (abstract “Suitably, the particles of the controlled release scale inhibitor comprise an esterifiable scale inhibitor cross-linked with a polyol via ester cross-links”) synthesized from at least a monomer selected from (alkyl)acrylic acid monomers, hydroxyalkyl (alkyl)acrylate phosphonate monomers, hydroxyalkyl (alkyl)acrylate phosphate monomers, α,β-unsaturated carboxylic acids, α,β-unsaturated esters, α,β-unsaturated anhydrides, brine-compatible monomers, salts thereof, and any combination thereof ([0009] “Carboxylic acid-containing scale inhibitors are polymers based wholly or in part on an alpha,beta-ethylenically unsaturated carboxylic acid. Thus, suitable carboxylic acid-containing scale inhibitors include all homopolymers or copolymers (composed of two or more co-monomers) containing as one of its components, an alpha,beta-ethylenically unsaturated carboxylic acid such as acrylic acid, methacrylic acid, maleic acid, maleic anhydride, itaconic acid, fumaric acid, 2-acrylamido-2-methylpropane-sulfonic acid (AMPS), vinylsulfonic acid, and vinylphosphonic acid”), and a crosslinker linked to the polymer via hydrolyzable bonds ([0005] “the scale inhibitor is released through hydrolysis of the ester cross-links”), wherein the composition is configured to inhibit scale formation in a formation rock in an oil and gas field ([0005] “thereby inhibiting deposition of scale in the formation and/or in production lines downhole and at the surface”).  Accordingly, Groups I and II lack Unity of Invention a posteriori.
Although the chemical compounds of the monomers share a common structure of the vinyl backbone, the common structure is not a significant structural element because it represents only a small portion of the compound structures and does not constitute a structurally distinctive portion in view of Hen.  Further, the compounds of these groups do not necessarily belong to a recognized class of chemical compounds.  
The chemical compounds of the crosslinkers are not regarded as being of similar nature because: (1) the alternatives do not all share a common structure and (2) the alternatives do not all necessarily belong to a recognized class of chemical compounds.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674